Judgment unanimously affirmed, with costs. The guaranty sued upon under the authority of Sun Oil Co. v. Heller (248 N. Y. 28), sufficiently meets the requirements of the Statute of Frauds,*  the consideration being clearly implied in the writing. Notwithstanding there were no purchases thereafter made by defendant’s company, there was ample consideration established by the proof to support the promise of the defendant to pay his company’s debt. His partnership guaranty upon which he might have been sued was released and the lien thereby created on his real estate was removed. These steps included forbearance against his personal obligation besides constituting a consideration moving to the defendant and beneficial to him. The fact that the true consideration was not stated in the instrument is immaterial “ if there was another good and valuable consideration for the promise.” (25 R. C. L. 664, § 298.) Lazansky, P. J., Young, Kapper and Hagarty, JJ., concur; Carswell, J., not voting.